DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Response to Amendment/Argument
This office action is in response to communication received on 11/07/2022. The response presented amendment to claims 1, 7-8,13, 15 and 19. No new matter is introduced. Applicant’s arguments with respect to the rejections of claims in the Final Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by RISK (US 20070266800 A1).
 
    PNG
    media_image1.png
    768
    784
    media_image1.png
    Greyscale

With respect to claim 1, RISK discloses a gas sampling instrument for collection of a sample gas (probe for sampling a soil gas, see Abstract), the gas sampling instrument (probe 1) comprising: 
an elongated casing (elongated body 5) having a cavity defined therein (cavity 10), the elongated casing having a first length (L1) defined between longitudinal ends (E1, E2) of the elongated casing (5); 
a sample intake opening (passages 45) defined in the elongated casing to receive the sample gas into the cavity (soil gas diffuses into the cavity, see ¶0007), the sample intake opening (45) formed as an elongated slit (see at least Fig. 2) having a second length (L2) and a width (WS), the second length (L2) extending between the longitudinal ends (E1,E2) of the elongated casing (5), wherein the second length of the elongated slit is greater than the width of the elongated slit (L2 > WS, see reproduced Figures above); and 
a membrane (membrane 25) secured to the elongated casing with a seal around the sample intake opening for passing the sample gas through the membrane into the cavity (a waterproof, microporous gas permeable membrane 25 wrapped around the body 5 and sealed with sealing means. The membrane 25 seals the cavity 10 such that in use, soil gases 27 have to diffuse through the membrane 25 into the cavity 10, see ¶0025), wherein the elongated casing (5) includes at least one port (15, 20) for connection with a gas analysis system (As shown in FIGS. 3 and 4, the probe 1 is provided with tubes 65 between both the inlet 15 and the outlet 20 and test equipment 70), the at least one port arranged in fluid communication with the cavity to provide passage for the sample gas (a carrier gas 40 is circulated in the cavity 10 through the inlet 15 and back through the outlet 20 to sample soil gas by diffusion, see ¶0026).
With respect to claim 2, RISK discloses the gas sampling instrument of claim 1, wherein the elongated casing (5) comprises a wall defining the cavity (wall 50), wherein the sample intake opening penetrates through the wall (see Fig. 2  wall 50 of body 5 forms cavity 10 within body 5, see Fig. 2).  
With respect to claim 4, RISK discloses the gas sampling instrument of claim 1, wherein the elongated casing comprises a plurality of rigid supports defining the cavity (35, 50), and wherein the sample intake opening (45) is defined between two of the plurality of rigid supports (see Fig. 3).  
With respect to claim 5, RISK discloses the gas sampling instrument of claim 1, wherein the elongated casing is formed as a tube (see Fig 1).  
With respect to claim 6, RISK discloses the gas sampling instrument of claim 5, wherein the sample intake opening (15,25) is formed on a cylindrical side of the tube (see Figs. 2 and 3).  
With respect to claim 7, RISK discloses the gas sampling instrument of claim 6, wherein the width of the elongated slit is constant along the second length (see Figs. 2 and 3).  
With respect to claim 8, RISK discloses the gas sampling instrument of claim 1, wherein the sample intake opening forms an extended two-dimensional surface(Figs. 2 and 3) .  
With respect to claim 11, RISK discloses the gas sampling instrument of claim 1, wherein the membrane (25) forms a flow regulator that restricts a volume of flow of the sample gas into the cavity (10) along the second length (L2) of the sample intake opening (45).  
With respect to claim 12, RISK discloses the gas sampling instrument of claim 1, wherein one or more layers of the membrane have chemically-specific transfer properties (microporous gas permeable membrane 25).  
With respect to claim 13, RISK discloses the gas sampling instrument of claim 1, wherein the at least one port (15, 20) is configured to communicate vacuum pressure (pump 85) to the cavity (10) to draw the sample gas from the cavity (gas 25).  
With respect to claim 14, RISK discloses the gas sampling instrument of claim 13, wherein the at least one port (15, 20) is arranged on one of the longitudinal ends (E2) of the elongated casing (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over RISK in view of Wong (US 8294899 B2).
With respect to claim 3, RISK discloses the gas sampling instrument of claim 2 above. RISK further discloses the wall of the gas sampling instrument define a circular cross-section (see Fig. 1) of the elongated casing (5). RISK is silent about the instrument one of four walls defining a rectangular cross-section of the elongated casing. 
However, RISK in Paragraph [0030] discloses that the instrument can take any shape and configuration. Accordingly, it would have been an obvious matter of design choice to modify the shape of the circular sampling instrument into a rectangular shape, since applicant has not disclosed that a rectangular elongated probe solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a circular shape probe.
With respect to claim 8, RISK discloses the gas sampling instrument of claim 1. Risk further discloses the width of the elongated slit is constant along the second length not variable.  However, it would have been an obvious matter of design choice to modify the width of the elongated slit to be variable along the second length, since applicant has not disclosed that a variable width slit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a constant width elongated slit.
With respect to claim 10, RISK discloses the gas sampling instrument of claim 1 above. Risk is silent about the elongated casing is bent to sample in two or more dimensions. However, it would have been an obvious matter of design choice to modify the sampling instrument as disclosed, since applicant has not disclosed that a bent probe solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the instrument of RISK.
 	With respect to claim 15, as shown  in claim 1 RISK discloses all the claimed subject matter of claim 15 similar to claim 1. Risk is silent about the gas sampling instrument being a leak detection assembly for detecting a leak source. 
Wong invention related to mapping airborne concentrations of airborne matter in an emission plume leak discloses a leak detection device as illustrated in Fig. 5.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of RISK to detect leak as disclosed in Wong invention  for the predicable benefit of identifying fugitive emissions result from releases of airborne matter to the atmosphere from diffuse sources, which can include landfills, reservoirs, effluent ponds, mines, natural deposits, or even a collection of point-sources such as cities, industrial plants, or a herd of animals.            
With respect to claim 16, RISK and Wong disclose the leak detection assembly of claim 15 above. RISK further discloses a vacuum pump (85) coupled between the port of the gas sampling instrument (15, 20, 70) and the gas analysis system to draw the sample gas from the cavity (¶0031).  
With respect to claim 17, RISK and Wong disclose the leak detection assembly of claim 15 above. RISK is silent about the elongated casing is mounted on a vehicle at an angle such that flow delay in the cavity is compensated for by forward motion of the vehicle. Wong further discloses the elongated casing is mounted on a vehicle at an angle such that flow delay in the cavity is compensated for by forward motion of the vehicle (see Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of RISK so that the elongated casing is mounted on a vehicle at an angle such that flow delay in the cavity is compensated for by forward motion of the vehicle as disclosed in Wong’s invention for the predicable benefit of determining a representative wind velocity distribution at one or more measurement surfaces and calculating the mass flow rate of airborne matter across the measurement surface in mass per unit time.            
With respect to claim 18, RISK and Wong disclose the leak detection assembly of claim 15 above. Wong further discloses the gas analysis system is further configured to analyze the sample gas to characterize the leak source (see col. 8 lines 49-65).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of RISK in order for instrument to identify the source of leak as disclosed in Wong’s invention for the predicable benefit of providing a map of concentration of the airborne matter through a cross-section or profile of the plume.  
With respect to claim 19 as shown  in claim 1, RISK discloses all the claimed subject matter of claim 19 similar to claim 1. Risk is silent about mounting a gas sampling instrument to a vehicle. 
Wong invention related to mapping airborne concentrations of airborne matter in an emission plume leak discloses mounting a gas sampling instrument to a vehicle as illustrated in Fig. 5.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the gas sampling instrument of RISK into the vehicle of Wong for the predicable benefit of identifying fugitive emissions result from releases of airborne matter to the atmosphere from diffuse sources, which can include landfills, reservoirs, effluent ponds, mines, natural deposits, or even a collection of point-sources such as cities, industrial plants, or a herd of animals.            
With respect to claim 20, RISK and Wong disclose the method of claim 19 above. Risk further discloses applying vacuum pressure (pump 85) to the cavity (10) of the gas sampling instrument to draw the sample gas through the membrane (25) into the cavity (10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855    


/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855